Citation Nr: 0009917	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-17 376A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to an increased rating for residuals of a 
right wrist fracture, currently rated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for residuals of 
malaria.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran
INTRODUCTION

The veteran had active duty from June 1964 to June 1967 and 
subsequent active duty for training.

Appellate consideration of the issue of entitlement to a 
compensable rating for residuals of malaria will be deferred 
pending completion of the development requested in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The medical evidence shows the veteran's current skin 
diagnosis is that of psoriasis.  

2.  The evidence does not show that psoriasis was manifested 
in service.

3.  Psoriasis is not shown to have been caused by exposure to 
herbicide agents or to be otherwise related to service.

4.  The veteran's own statement that he hit his right knee in 
the 1989 fall in which he broke his right radius serves to 
show the occurrence of a right knee injury during service.

5.  The report of the February 1997 VA examination is 
evidence of a current right knee disability and the 
examiner's opinion indicates a possible nexus to the 1989 
fall.

6.  The veteran suffers from malunion of the right radius as 
a residual of a right radius fracture sustained while on 
active duty.  Nonunion of the radius is not shown.




CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
skin disorder, claimed as secondary to herbicide exposure is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for entitlement to service connection for 
residuals of a right knee injury is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  A disability rating in excess of 10 percent is not 
warranted for residuals of a right radius fracture.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5212 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a skin disorder.

The veteran contends that service connection is warranted for 
a skin disorder, as caused by or related to exposure to Agent 
Orange or other herbicides during service in Vietnam.  He 
asserts that he initially developed symptoms of a skin 
disorder shortly after his return from Vietnam.  He further 
questions whether the current medical diagnosis of psoriasis 
is correct, as he believes he suffers from a fungal disorder 
and/or a skin disorder caused by herbicide exposure.

Law and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Service incurrence may also be presumed under special laws 
and regulations pertaining to herbicide exposure in Vietnam.  
Recent regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that if a veteran who served on active duty in Vietnam during 
the Vietnam era develops one of the diseases which is 
presumed to have resulted from exposure to herbicides, the 
veteran are presumed to have been exposed to Agent Orange or 
similar herbicides.  McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases are chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection based upon herbicide exposure with proof 
of actual direct causation, however.  Combee v. Brown, 34 
F.3d 1039 (1994), cited with approval in McCartt, 12 Vet. 
App. at 167.  

The threshold question to be addressed is whether the veteran 
has presented a well-grounded claim for entitlement to 
service connection for a skin disorder.  A well-grounded 
claim is one which would justify a belief by a fair and 
impartial individual that the claim is plausible.  If he has 
not, his claim must fail and there is no further duty to 
assist him because additional development would be futile.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

A person who submits a claim for benefits under laws 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The Court of Veterans Appeals (Court) 
has provided that a well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A claimant cannot meet the 
burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
expert medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute sufficient evidence to render a 
claim well grounded under § 5107(a).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

History and analysis 

The veteran's service medical records reflect that his skin 
was deemed to have been normal in May 1964, prior to his 
entrance into service.  In September 1965, a sebaceous cyst 
was removed from his neck, with no sequelae reflected in the 
service medical records.  The report of the general medical 
examination conducted upon his discharge from service in 
April 1967 reflect that his skin was considered to have been 
normal at that time.  The medical history portion of this 
report does not contain any indication that the veteran was 
suffering from skin complaints.

The report of a VA examination conducted in September 1967 
shows that upon clinical examination, there were "no 
significant findings" pertaining to the veteran's skin.  A 
November 1967 VA outpatient treatment report reflects 
treatment for an oozing eruption on the left ear and behind 
the left ear.  At that time, the veteran provided a history 
of having had a fungus infection on his left hand while in 
Vietnam.  The diagnosis given was eczema of the left ear. 

Service connection for eczema on a direct basis was denied by 
rating decision of July 1968.  The veteran did not appeal 
this decision and it became final one year after he was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  It should be clarified that the veteran does not 
appear to be challenging the July 1968 final decision at this 
time.  

Examination reports generated in connection with the 
veteran's reserve duty reflect diagnoses of psoriasis in 
1984, 1988, and 1991.  Subsequent treatment reports reflect 
on-going psoriasis.  

The veteran filed the instant claim for service connection in 
March 1997, asserting that his skin disorder was caused by 
exposure to Agent Orange in Vietnam.

The report of a February 1997 VA dermatological examination 
reflects the veteran's provided history of having developed 
scaly, red, pruritic painful patches on his torso, 
extremities, and scalp in 1967.  The veteran also reported 
that no diagnosis or treatment was given while he was in 
service.  Upon clinical examination, the examiner noted 
erythematous, silver, scaly plaques on the torso, 
extremities, scalp, and external canals of the ears.  The 
examiner rendered a diagnosis of generalized, severe, and 
active classic psoriasis vulgaris.  Photographs taken during 
the examination show that these patches affect the skin on 
various parts of the veteran's body.

In his April 1997 notice of disagreement, the veteran 
asserted that he has been told his rash is from exposure to 
Agent Orange, and that he did not have a rash prior to 
service.  During the hearing on appeal, he reiterated his 
belief that his skin disorder is related to herbicide 
exposure in Vietnam.  He also explained that he had sought 
treatment for the skin rash from private physicians since his 
initial treatment at the VA after service.  Upon further 
questioning from the hearing examiner, the veteran stated he 
did not remember the names of the physicians from whom he had 
sought treatment.  

The RO's attempt to obtain further information from the 
veteran as to the identity of his physicians revealed only 
the Indian Health Service.  The RO obtained copies of records 
reflecting treatment provided to the veteran by the Indian 
Health Service between 1994 and 1997; however, there is 
nothing contained in these records tending to indicate a 
relationship between psoriasis and service or herbicide 
exposure during service.  Nowhere in the file has the veteran 
identified additional medical treatment with enough 
specificity to allow the VA to seek records reflecting such 
treatment.  The Board is therefore of the opinion that in the 
absence of greater detail or more specific information 
pertaining to the veteran's previous medical treatment, the 
VA has discharged its duty to assist the veteran in 
developing evidence to support his claim.

The veteran has reported that he began experiencing rashes 
during service.  In analyzing whether a claim for VA benefits 
is well grounded, the credibility of the veteran's testimony 
and evidence presented is presumed unless the evidence is 
inherently incredible or the matter is beyond the competence 
of the party so testifying.  King v. Brown, 5 Vet. App. 19 
(1993).  In this case, however, while the veteran is 
competent to testify that he had rashes, as he is not a 
medical expert, he is not competent to testify that he 
experienced psoriasis in service, or to identify a medical 
nexus between the rashes he had in service and his current 
skin disorder.  Generally, lay persons ostensibly untrained 
in medicine can provide personal accounts of symptomatology, 
but cannot provide evidence constituting a medical 
conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

With regard to the veteran and his representative's assertion 
that the current diagnosis of psoriasis is incorrect, the 
Board can only observe that the only skin-related medical 
diagnoses of record consist of the single eczema diagnosis in 
1967, and multiple diagnoses of psoriasis between 1984 and 
the present.  In fact, the VA examiner in 1997 referred to 
the veteran's skin disorder as "classic" psoriasis.  As 
neither the veteran nor his representative are medical 
experts, their opinions cannot be accorded probative value 
when compared to the genuine medical diagnoses of record.  
Layno; Espiritu, supra.

Thus, according to the evidence contained in the claims file, 
the first recorded diagnosis of psoriasis is dated in 1984.  
A single diagnosis of eczema in 1967, after the veteran's 
discharge from service, is of record as well.  There is no 
other indication contained in the record that the veteran has 
been afflicted with a different skin disorder, other than the 
currently-shown psoriasis and the single episode of eczema.  
Psoriasis was not diagnosed until many years after service.  
Direct service connection for eczema has already been denied 
by the RO in the final decision of July 1968.  In the absence 
of medical evidence tending to show a nexus between the 
currently-shown psoriasis and the veteran's service, or 
medical evidence tending to show the incurrence of psoriasis 
in service, the claim for direct service connection must be 
deemed not well grounded.  38 U.S.C.A. § 5107.

Neither psoriasis nor eczema are diseases included in the 
regulatory list of diseases which may be presumed to have 
been caused by exposure to herbicides in Vietnam, set forth 
above.  Because psoriasis is not one of the diseases which 
according to regulation may be presumed to have been caused 
by exposure to herbicide agents, for the veteran to prevail 
upon his claim, he must show that his psoriasis was caused by 
herbicide exposure, a proposition which requires evidence of 
a medical nature.  Combee, supra.  The veteran has not 
presented any such evidence.  Therefore, the veteran's 
psoriasis or eczema may not be presumed to have been caused 
by herbicide exposure.  In the absence of medical evidence 
tending to show a nexus between herbicide exposure and the 
subsequent development of psoriasis, the claim for 
entitlement to service connection for a skin disorder on the 
basis of exposure to herbicides in Vietnam must be deemed not 
well grounded. 

Based on its review of the relevant evidence in this matter, 
and for the preceding reasons and bases, it is the decision 
of the Board that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim for entitlement 
to service connection for a skin disorder is well grounded, 
on either a direct or presumptive basis.  The benefit sought 
on appeal is accordingly denied.

Additional considerations

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim.  Any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the veteran.

As noted above, when a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim.  However, VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  This duty attaches where a claimant 
has reported the existence of evidence which could serve to 
render a claim well grounded.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In this case, in the April 1997 statement, 
the veteran reported that he "has been told" that the rash 
from which he suffers "is from Agent Orange."  As discussed 
above, he has not identified who told him this with any 
specificity, however.  A statement about what a doctor told a 
lay claimant does not constitute competent medical evidence 
for purposes of rendering a claim well-grounded, however.  
Franzen v. Brown, 9 Vet. App. 235 (1996).  Thus, the Board 
wishes to emphasize to the veteran that if he can submit any 
evidence of a medical nature tending to show that his 
currently-diagnosed psoriasis or any other currently-shown 
skin disorder was directly caused by exposure to Agent 
Orange, he may do so at any time in an attempt to reopen the 
claim. 


Entitlement to service connection for a right knee 
disability.

In his March 1997 claim and in December 1997 hearing 
testimony, the veteran asserted that when he fell and broke 
his right wrist in 1989 (an injury discussed further below), 
he also hit and injured his right knee.  Because the wrist 
injury was more serious, he asserts that he did not complain 
about the knee at the time and did not receive treatment for 
the knee.  

According to the report of the February 1997 VA examination, 
the veteran provided the same explanation to the examiner; 
that he had injured the right knee in the 1989 fall and had 
not received treatment for it at the time.  It does not 
appear that the examiner was provided with the veteran's 
claims file for independent confirmation of the history 
given.  He reported current symptoms of pain in the knee upon 
sitting or standing for prolonged periods, but stated that he 
was not limited by his knee pain.  Upon clinical examination, 
the examiner noted no swelling, deformity, or instability in 
the right knee.  Some medial joint line tenderness and pain 
with patellar ballottement was noted, however.  X-rays were 
interpreted as showing mild loss of medial joint line and 
patellofemoral degenerative disease of the right knee.  The 
examiner rendered a diagnosis of degenerative disease of the 
right knee and noted that the degenerative disease has 
developed in the knee which was injured in the 1989 fall.  

As discussed above, the threshold question which must be 
resolved with regard to any claim is whether the veteran has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.  If he has not, his appeal fails 
as to that claim, and VA is under no duty to assist him in 
any further development of that claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

That the veteran has a current disability involving his right 
knee is not in dispute.  Thus, the first requirement of 
Caluza is satisfied.

In this case, the sole evidence of record of injury to the 
veteran's right knee in service consists of the veteran's own 
statements regarding the injury in 1989.  As above, in 
analyzing whether a claim for VA benefits is well grounded, 
the credibility of the veteran's testimony and evidence 
presented is presumed unless the evidence is inherently 
incredible or the matter is beyond the competence of the 
party so testifying.  King, supra.  It is the opinion of the 
Board that the veteran is competent to testify that he hit 
his knee in the 1989 fall.  It is also plausible that he 
failed to report it at the time, given the severity of the 
concomitant right wrist injury.  In this regard, it is 
important to note that the complete medical records 
reflecting the original injury do not appear to be available 
for review.  At the stage of analyzing whether the claim for 
service connection is well grounded, we are obliged to 
presume the veteran's statement is credible.  Thus, the 
second requirement of Caluza, of evidence tending to show 
service incurrence is satisfied for purposes of well-
groundedness.

Lastly, for purposes of rendering the veteran's claim for 
entitlement to service connection for a right knee disability 
well-grounded, the Board is of the opinion that the VA 
examiner's notation to the effect that the currently-shown 
right knee symptomatology developed in the same knee which 
was previously injured is adequate.  The opinion appears to 
be carefully-worded and does not exclude other etiologies for 
the veteran's right knee symptoms, but the examiner certainly 
left the firm possibility of a nexus to the inservice injury 
open.  Thus, the Board holds that veteran's claim for service 
connection as it stands is plausible, albeit a bit shaky.  

Nevertheless, the Board is of the opinion that the veteran 
has met the preliminary threshold of plausibility that his 
right knee disability might be related to injury incurred 
during the 1989 fall.  A vital element of the substantiation 
discussed in Epps and Robinette is the execution of the 
Secretary's duty to assist a claimant once a well-grounded 
claim has been filed.  Because the RO held the claim for 
entitlement to service connection for a right knee disability 
to be not well grounded, no additional efforts to assist the 
veteran in developing his claim have been undertaken thus 
far.  Therefore, the issue of entitlement to service 
connection for a right knee disability will be addressed 
further in the REMAND portion of this decision.


Entitlement to an increased rating for residuals of a right 
wrist fracture.

The veteran contends his service-connected right wrist 
disability results in greater impairment than is reflected by 
the currently-assigned 10 percent disability rating.  He 
asserts that the wrist is painful, stiff, and becomes swollen 
upon use.  

Laws and regulations

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's right wrist disability is currently rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215, 
pertaining to limitation of wrist motion.  According to the 
criteria set forth at Diagnostic Code 5215, limitation of 
major wrist dorsiflexion to less than 15 degrees is rated as 
10 percent disabling.  Similarly, limitation of palmar 
flexion in line with the major forearm is rated as 10 percent 
disabling.  Another potentially applicable Diagnostic Code is 
Diagnostic Code 5212, which provides a 10 percent disability 
rating for malunion of the radius, with bad alignment.

History and analysis

While the veteran was participating in active duty for 
training as a member of the reserves in March 1989, he 
slipped and fell while walking down a flight of steps, 
fracturing his right distal radius.  According to an X-ray 
taken in May 1989, a fracture line was identified at the 
distal end of the radius, but the joint mortise remained 
intact.  

The veteran filed a claim for entitlement to service 
connection in March 1997.  A VA examination was conducted in 
conjunction with this claim later that same month.  According 
to the report of this examination, the veteran reported pain 
and stiffness in the right wrist, which worsened with cold 
weather and activity.  At the time of the examination, he had 
been employed as a shooting instructor and reported that the 
stiffness in his wrist limited his ability to do any extended 
shooting.  The veteran is right hand dominant.  Upon 
examination, the examiner noted some tenderness to palpation 
over the dorsum of the wrist, but no swelling or deformity.  
The veteran demonstrated right wrist flexion of 20 degrees 
and extension of 40 degrees.  Ulnar deviation of 15 degrees 
and radial deviation of 10 degrees was noted.  The examiner 
reviewed X-ray films taken in March 1997 and noted that the 
films demonstrated an old Colles' fracture which had healed 
with fairly significant dorsal angulation which he deemed "a 
fairly significant deformity."  The examiner then presented 
a diagnosis of "status-post Colles' fracture which has 
healed with a dorsal deformity," and noted that the veteran 
has developed some mid-carpal instability secondary to the 
healed fracture.

By rating decision of March 1997, the RO granted service 
connection for residuals of the right wrist fracture and 
assigned a 10 percent disability rating under the provisions 
of Diagnostic Code 5215, reflecting limitation of wrist 
motion.  

During a December 1997 hearing at the RO, the veteran 
testified at length about the original injury and the 
treatment he received for the wrist.  With regard to his 
current symptoms, he testified that he was working as a 
weapons firearms instructor and that his job required him to 
shoot with his right hand at least every other day.  He 
related that using his right hand to shoot caused him a lot 
of pain and he asserted that the residuals of the injury were 
causing pain in his right elbow as well.  He stated that he 
does not take any pain medication and that he had not 
reinjured the wrist since service.

A January 1998 VA outpatient treatment report shows that the 
veteran complained of pain in his right elbow and forearm.  
He related the history of having broken his wrist.  Following 
the clinical examination, the physician concluded the veteran 
had tendonitis in his right elbow and prescribed a right 
arm/shoulder splint, Motrin, and limited use of the right 
arm.  There is nothing contained in this report to indicate a 
connection between the residuals of the radial fracture and 
the right elbow tendonitis.

The report of a VA psychiatric examination conducted in May 
1998 in connection with another claim reveals that the 
veteran had left his job as a weapons instructor and was 
working part-time as a security guard.

Following a review of the evidence of record and the 
governing regulations, the Board is of the opinion that a 
10 percent disability rating is the maximum which could be 
assigned under the VA Rating Schedule for residuals of a 
right distal radial fracture.  Diagnostic Code 5215, 
reflecting limitation of wrist motion, which the RO has 
utilized for rating the fracture residuals, provides a 
maximum disability rating of 10 percent.  In terms of 
measuring wrist motion, the only higher schedular rating 
provided would be applicable if the veteran had no wrist 
motion at all, if his wrist were ankylosed.  In case of 
ankylosis, a higher disability rating would be assignable 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5214.  The evidence in this case, however, reveals the 
veteran enjoys right wrist flexion of 20 degrees and 
extension of 40 degrees, which amounts just a bit less than 
standard wrist motion, according to the pictorial depiction 
of standardized joint motion set forth at 38 C.F.R. § 4.71, 
Plate I.  

Upon further review, however, the Board is of the opinion 
that Diagnostic Code 5215 does not provide the most 
appropriate criteria for rating the veteran's service-
connected disability.  In evaluating the severity of a 
particular disability, it is essential to consider its 
history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  According to the records reflecting the 
injury in service, the veteran sustained a fracture to his 
radius, above the wrist joint.  According to the X-ray report 
quoted above, the wrist joint itself remained intact and 
unaffected.  The report of the 1997 VA examination reflects 
that the VA examiner identified a dorsal deformity in the 
angulation of the healed fracture as the main disability 
arising from the injury in service.  The examiner described 
the angulation as a "fairly significant deformity."  Thus, 
it is the opinion of the Board that the more appropriate 
Diagnostic Code to more accurately reflect the nature of the 
original injury and the currently-shown residuals of the 
injury is Diagnostic Code 5212, reflecting impairment of the 
radius.  We note that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Under the provisions of Diagnostic Code 5212, the severity of 
impairment of the radius is measured in terms of nonunion or 
malunion.  As nonunion of the radius is not shown by the 
medical evidence of record, these provisions are inapplicable 
to the instant case.  Malunion of the radius, with bad 
alignment, is rated as 10 percent disabling, and no more.  
Thus, in the absence of demonstrated malunion of the radius 
resulting from the service-connected disability, the highest 
disability rating available to the veteran under Diagnostic 
Code 5212 is 10 percent, the same rating as is currently 
assigned under Diagnostic Code 5215.  Thus, no monetary 
benefit to the veteran would accrue from a change in the 
Diagnostic Code criteria; rather the benefit resulting from a 
change to Diagnostic Code 5212 would consist of greater 
precision in rating.

Because the criterion set forth in Diagnostic Code 5212 is 
limited to malunion of the healed fracture, a discussion of 
whether the other symptomatology reported by the veteran 
results in functional loss due to pain warranting additional 
compensation is required under 38 C.F.R. § 4.40.  Because the 
original injury did not affect the wrist joint, a discussion 
of factors such as weakened movement, fatigability, 
incoordination, or pain on movement under 38 C.F.R. § 4.45 is 
not appropriate.

In his written contentions, his testimony, and in his 
discussion with the VA examiner, the veteran reports 
functional loss due to pain, swelling, and stiffness of the 
right wrist area.  He also reports that these symptoms worsen 
upon use of the right arm.  In the January 1998 treatment 
report, however, the treating physician appears to have 
attributed the veteran's increased pain on use to right elbow 
tendonitis, rather than to residuals of the radius fracture.  
Because the veteran is not a medical expert, he is not 
competent to medically identify the cause of his symptoms.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by a someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the Board concludes that the veteran is already in 
receipt of the highest possible disability rating for 
residuals of a right radius fracture and the preponderance of 
the evidence is against a higher disability rating.  The 
veteran's claim must be denied.


ORDER

Service connection for a skin disorder is denied.

The veteran's claim for entitlement to service connection for 
residuals of a right knee injury is well-grounded.

A disability rating in excess of 10 percent is denied for 
residuals of a right radius fracture.


REMAND

Entitlement to service connection for residuals of a right 
knee injury.

Because the Board has concluded that the veteran's claim for 
entitlement to service connection for residuals of a right 
knee injury is well grounded, the VA now has a statutory duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  The Court has held 
that the duty to assist the veteran in obtaining available 
facts and evidence to support his claim includes obtaining 
pertinent evidence that applies to all relevant facts.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The duty to 
assist includes obtaining copies of all records under the 
control of the VA and of records in the control of another 
government agency such as the Department of Defense.  Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Lastly, the duty to assist includes 
providing the veteran with a VA medical examination when 
indicated.  38 C.F.R. § 3.326(a).  Because the evidence of 
record is not presently sufficient to support a grant of 
service connection for residuals of a right knee injury; 
although, as discussed above, the veteran has presented a 
well grounded claim for this benefit, additional development 
is required.

For completeness of the record, and because under Bell, 
supra, VA treatment reports are deemed to be constructively 
of record, the RO should obtain any records of VA treatment 
subsequent to January 1998, the date of the most recent 
outpatient treatment report contained in the claims file.  
The RO should also obtain from the appropriate Air Force 
reserve repository, complete medical records, including all 
treatment and nursing notes, reflecting treatment received 
subsequent to the March 1989 fall during which the veteran 
injured his right wrist and claims to have injured his right 
knee.

The RO should then schedule the veteran for a VA orthopedic 
examination to allow the examiner to review the veteran's 
claims file, including the records reflecting the original 
injury, as well as to identify, if possible, the etiology of 
the currently-shown right knee disability.  The Board notes 
that the 1997 VA examination does not contain a comparison of 
the veteran's injured right knee with that of his non-injured 
left knee.  For a fully-informed decision, such a comparison 
will be helpful.  


Entitlement to a compensable rating for residuals of malaria.

Under the regulatory rating schedule, malaria as an active 
disease is rated as 100 percent disabling.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Once the active phase has passed, the residuals of 
malaria, such as liver or spleen damage are rated under the 
criteria set forth for rating that particular disability.  
38 C.F.R. § 4.88b, Diagnostic Code 6304.  

In February 1997, the veteran underwent a VA examination for 
purposes of compensation to assess the residuals, if any, of 
his bout with malaria in service.  A review of this 
examination report shows that the examiner elicited a full 
medical history pertinent to malaria from the veteran and 
performed a clinical examination as well.  No hepatomegaly, 
splenomegaly, icterus, pallor, or jaundice was noted upon 
examination.  The examiner noted that neither renal 
impairment nor anemia were clinically evident and that the 
veteran's neurologic and musculoskeletal systems were 
clinically normal.  The examiner ordered that testing 
consisting of a complete blood count (CBC), a Chem-20, a 
liver panel, and urinalysis be accomplished to more precisely 
evaluate renal function, liver function, and any other 
nonclinically-evident residuals of malaria.  However, the 
report of such testing is not contained in the claims file 
for review.  In the absence of this evidence, the Board 
cannot make a determination as to whether the veteran has any 
residuals of malaria which may be compensable.  Therefore, 
further development is required.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain any records of 
VA medical treatment afforded to the 
veteran subsequent to January 1998 for 
inclusion in the claims file.

2.  The RO should secure the complete 
medical records, including all treatment 
and nursing notes, reflecting treatment 
received subsequent to the March 1989 
fall when the veteran injured his right 
wrist and claims to have injured his 
right knee, through official channels.

3.  The veteran should be afforded a VA 
examination by a physician with 
orthopedic expertise to identify, if 
possible, the etiology of the currently-
shown right knee disability.  The claims 
folder, including all records obtained 
pursuant to the above requests, must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner, 
including X-ray studies of both knees, 
should be conducted in conjunction with 
the examination and the results made 
available to the examiner for review.  
Based on all pertinent information, 
including a comparison of the condition 
of the right and left knees, the examiner 
is requested to form an opinion as to 
whether it is as likely as not that the 
veteran sustained a permanent, rather 
than acute and transitory, injury to his 
right knee during the 1989 fall.  If so, 
the examiner is requested to specifically 
identify and describe the extent of the 
currently-shown right knee symptomatology 
which could medically be said to have 
resulted from hitting his right knee 
during the 1989 fall.  If the examiner 
finds it impossible to conclude with any 
certainty whether the veteran's current 
right knee symptoms are related to the 
1989 fall, this should be stated along 
with the reasons therefor.  The rationale 
for all opinions expressed should be 
fully explained.

4.  The RO should obtain copies and 
analysis of the February 1997 tests 
ordered by the VA examiner, including a 
CBC, a Chem-20, a liver panel, and 
urinalysis.  If these test results are 
unavailable or if there is any indication 
that the tests should be repeated for any 
reason, the veteran should be scheduled 
for another VA examination to identify 
the nature and extent of any residuals of 
malaria.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If either benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 



